United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-4003
                                   ___________

Peter Andrew Ruston; Philip Ruston;        *
Worldmaster, Inc.,                         *
                                           *
                     Appellants,           *
                                           *
      v.                                   *
                                           * Appeal from the United States
United States of America, U.S.             * District Court for the Eastern
Department of State, Madeleine             * District of Arkansas.
Albright, in her official capacity as      *
Secretary of State; Immigration and        *      [UNPUBLISHED]
Naturalization Service, Doris              *
Meissner, in her official capacity as      *
Commissioner,                              *
                                           *
                     Appellees.            *
                                      ___________

                           Submitted: June 15, 1999
                               Filed: June 21, 1999
                                  ___________

Before BOWMAN, HEANEY, and FAGG, Circuit Judges.
                          ___________

PER CURIAM.

       Peter Andrew Ruston, Philip Ruston, and Worldmaster, Inc. appeal the district
court's adverse rulings that it lacked subject matter jurisdiction to consider their
immigration-related claims against the Department of State and the Immigration and
Naturalization Service and denying their request for attorney fees under the Equal
Access to Justice Act. Having carefully reviewed the record and the parties'
submissions, we agree with the district court's rulings. We thus affirm on the basis of
the district court's memorandum opinion and order without further discussion. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-